

Exhibit 10.1


ALPHA NATURAL RESOURCES, INC.
2012 LONG-TERM INCENTIVE PLAN
PERFORMANCE-BASED INCENTIVE COMPENSATION AWARD AGREEMENT
This Performance-Based Incentive Compensation Award Agreement set forth below
(this “Agreement”) is dated as of the grant date (the “Grant Date”) set forth on
Exhibit A and is between Alpha Natural Resources, Inc., a Delaware corporation
(“Alpha”), and the Eligible Person to whom the Committee has made this
Performance Grant (the “Award Recipient”).
Alpha has established its 2012 Long-Term Incentive Plan (the “Plan”) to advance
the interests of Alpha and its stockholders by providing incentives to certain
eligible persons who contribute significantly to the strategic and long-term
performance objectives and growth of Alpha and any parent, subsidiary or
affiliate of Alpha. All capitalized terms not otherwise defined in this
Agreement have the same meaning given such capitalized terms in the Plan.
Pursuant to the provisions of the Plan, the Committee or its Designated
Administrator has full power and authority to direct the execution and delivery
of this Agreement in the name and on behalf of Alpha, and has authorized the
execution and delivery of this Agreement.
Agreement
The parties agree as follows:
Section 1.Incentive Compensation Award. Subject to and pursuant to all terms and
conditions stated in this Agreement and in the Plan, as of the Grant Date, Alpha
hereby makes a Performance Grant to the Award Recipient in the form of
performance-based incentive compensation, payable in cash (the “Incentive
Compensation”). The amount of the Incentive Compensation covered by and subject
to the terms of this Agreement is set forth on Exhibit A.
Section 2.    Performance Period. The “Performance Period” means the performance
period as set forth on Exhibit A.
Section 3.    Performance Measure. Subject to the provisions of this Agreement,
Alpha shall pay the Award Recipient the Incentive Compensation that is earned in
accordance with the achievement of the performance measure set forth on Exhibit
A.
Section 4.    Delivery of Cash. Except as otherwise provided in this Agreement
and subject to satisfaction of the applicable tax withholding requirements set
forth in Section 7, Alpha shall cause the Incentive Compensation earned and
determined under Section 3 to be delivered to the Award Recipient within the
thirty (30) day period immediately following the end of the Performance Period;
provided, however, that: (i) except as provided below, no cash payment shall be
delivered with respect to Incentive Compensation unless the Committee has
certified in writing that the applicable performance goals set forth on Exhibit
A and other material terms of this Agreement have been achieved; and (ii) the
Company shall not deliver any cash payment with respect to Incentive
Compensation if the Committee or Designated Administrator or other authorized
agent determines, in its or his sole discretion, that the delivery of such
payment would violate the terms of the Plan, this Agreement or applicable law.
Section 5.    Separation from Service.
(a)    Except as set forth in this Section 5 or as otherwise provided in a
Company plan applicable to Award Recipient or any agreement between the Award
Recipient and the Company, if (i) Award Recipient Separates from Service for any
reason prior to the end of the Performance Period, or (ii) Award Recipient
breaches the confidentiality



        



--------------------------------------------------------------------------------



covenant as described in Section 10, then effective at the close of business on
the date the Award Recipient Separates from Service, or the date the Award
Recipient breaches the confidentiality covenant as described in Section 10
hereof, as applicable, all of Award Recipient’s Incentive Compensation covered
by this Agreement, whether earned or unearned, shall be automatically cancelled
and forfeited in its entirety without any further obligation on the part of
Alpha, such that Alpha shall not be obligated to make any payment to Award
Recipient with respect to such cancelled and forfeited Incentive Compensation.
(b)    Unless otherwise provided in a Company plan applicable to Award Recipient
or any agreement between the Award Recipient and the Company, if during the
Performance Period (i) the Award Recipient Separates from Service as a result of
Award Recipient’s Permanent Disability (as defined below) or death, (ii) the
Award Recipient experiences an involuntary Separation from Service by the
Company other than for Cause (as defined below), or (iii) the Award Recipient
Separates from Service as a result of Award Recipient’s Retirement (as defined
below), the Award Recipient shall be entitled to receive a prorated portion of
the Incentive Compensation to the extent earned pursuant to Section 3 above,
determined at the end of the Performance Period and based on the ratio of the
number of complete months the Award Recipient is employed or serves during the
Performance Period to the total number of months in the Performance Period. Any
Incentive Compensation to which Award Recipient becomes entitled to receive
pursuant to the preceding sentence will be paid to Award Recipient in accordance
with the provisions of Section 4 of the Agreement; provided, that any payments
due on the Award Recipient’s death shall be paid to the Award Recipient’s
estate.
(c)    Unless otherwise provided in a Company plan applicable to Award Recipient
or any agreement between the Award Recipient and the Company, in the event that
a Change of Control (as defined below) occurs prior to the end of the
Performance Period and (i) the Award Recipient experiences an involuntary
Separation from Service by the Company other than for Cause (1) within the
90-day period immediately preceding a Change of Control, or (2) prior to the end
of the Performance Period and on or within the one (1) year period following
such Change of Control; or (ii) the acquiring entity in a Change of Control does
not assume this Agreement and convert the Incentive Compensation into a
substantially comparable award of the acquiring equity, the Incentive
Compensation that has not been previously cancelled and forfeited shall become
fully vested and payable in full (and the Performance Period shall thereafter be
deemed to have terminated). Any Incentive Compensation to which Award Recipient
becomes entitled to receive pursuant to the preceding sentence will be paid to
Award Recipient contemporaneous with the consummation of the Change of Control
or, if later under (i), on or before the sixtieth (60th) day following the Award
Recipient’s Separation from Service (but, in each case, within the short-term
deferral exception as specified in Treas. Reg. § 1.409A-1(b)(4)).
(d)    For purposes of this Agreement and unless otherwise defined in a Company
plan applicable to Award Recipient or an agreement between the Award Recipient
and the Company, if any, the following terms shall have the following meanings:
(i) a “Change of Control” shall mean (A) any merger, consolidation or business
combination in which the stockholders of Alpha immediately prior to the merger,
consolidation or business combination do not own at least a majority of the
outstanding equity interests of the surviving parent entity, (B) the sale of all
or substantially all of the Company’s assets in a single transaction or a series
of related transactions, (C) the acquisition of beneficial ownership or control
of (including, without limitation, power to vote) a majority of the outstanding
Common Shares of Alpha by any person or entity (including a “group” as defined
by or under Section 13(d)(3) of the Exchange Act), (D) the stockholders of Alpha
approve any plan for the dissolution or liquidation of Alpha, or (E) a contested
election of directors, as a result of which or in connection with which the
persons who were directors of Alpha before such election or their nominees cease
to constitute a majority of the Board; (ii) the term “Permanent Disability”
shall mean the Award Recipient’s physical or mental incapacity to perform his or
her usual duties with such condition likely to remain continuously and
permanently as determined by the Company; (iii) the term “Cause” shall mean
“Employer Cause” as set forth in any employment agreement between the Award
Recipient and the Company or, in the absence of such an agreement, “Cause” as
defined by the Company’s employment policies in effect at the time of Separation
from Service; (iv) the term “Retirement” shall mean (A) the date the Award
Recipient reaches the age of 62 with ten (10) Years of Service, (B) the date the
Award Recipient reaches the age of 65, or (C) a combination of age and Years of
Service which equals 80 (for example, an Award Recipient who reaches the age of
50 with thirty (30) Years of Service); and (v) the term “Years of Service” shall
mean the aggregate annual periods of continuous employment or other service with
the Company measured from the Award Recipient’s date of hire (or re-hire) and
ending on the date the Award Recipient Separates from Service, including
employment or other service with any affiliates or subsidiaries

2    

--------------------------------------------------------------------------------



which become such after the Grant Date, including any predecessors and any other
entities for this purpose as approved by the Committee (or its delegatee(s)),
and provided that an absence or leave approved by the Company, to the extent
permitted by applicable provisions of the Code, shall not be considered an
interruption of employment or performance of services for any purpose under this
Agreement. Whether an Award Recipient has experienced a Separation from Service
will be determined based on all of the facts and circumstances in accordance
with the guidance issued under Section 409A and, to the extent not inconsistent
therewith, the terms of the Plan.
Section 6.    Clawback/Recoupment.
(a)    The Committee may, to the extent permitted by governing law, require
reimbursement of any payment of Incentive Compensation received in settlement of
this Award if the Award Recipient is an employee of pay grade 22 or higher as of
the Grant Date where: (i) the payment was predicated upon the achievement of
certain financial results that were subsequently the subject of a restatement of
the Company’s financial statements filed with the Securities and Exchange
Commission, which restatement occurs no more than three years from the date of
settlement of this Award, where the Committee reasonably determines that any
employee engaged in intentional misconduct that caused or partially caused the
need for the restatement, and a lower payment would have been made to the Award
Recipient based upon the restated financial results; provided, however, that the
Committee reserves the discretion to determine that any Award Recipient shall
not be subject to this provision; or (ii) the Award Recipient engaged in ethical
misconduct in violation of the Company’s Code of Business Ethics, which the
Committee reasonably determines caused material business or reputational harm to
the Company.
(b)    If the Committee reasonably determines that any payment of Incentive
Compensation received in settlement of this Award should be reimbursed under
subsections (a)(i) or (a)(ii), then the following shall apply: (i) in the event
reimbursement is required under subsection (a)(i), the Award Recipient shall be
required to reimburse the Company in an amount equal to the dollar value of the
Incentive Compensation the Award Recipient received in excess of what the Award
Recipient would have received on such date had the payment been based upon such
restated financial results; or (ii) in the event reimbursement is required under
subsection (a)(ii), the Award Recipient shall be required to promptly reimburse
the Company in an amount the Committee reasonably determines to be appropriate,
which could equal the full value of the Incentive Compensation the Award
Recipient received during such three-year period. Notwithstanding the foregoing,
the Company shall not be required to make any additional payment in the event
that the restated financial results would have resulted in a greater amount upon
payment of the Award to the Award Recipient.
(c)    In the event the Award Recipient is obligated to reimburse the Company
for amounts under subsections (b)(i) or (b)(ii), the Company may, at its sole
election: (i) require the Award Recipient to pay the amount in a lump sum within
30 days of such determination; (ii) deduct the amount from any other
compensation owed to the Award Recipient (as a condition to receiving the
performance-based compensation under this Award, the Award Recipient agrees to
permit the deduction provided for by this subsection); or (iii) a combination of
subsections (c)(i) and (c)(ii).
(d)    By accepting this Award, the Award Recipient agrees that timely payment
to the Company as set forth in this Section 6 is reasonable and necessary, and
that timely payment to the Company as set forth in this Section 6 is not a
penalty, and it does not preclude the Company from seeking all other remedies
that may be available to the Company. The Award Recipient further acknowledges
and agrees that the Award Recipient’s Incentive Compensation shall be cancelled
and forfeited without payment by the Company if the Committee reasonably
determines that the Award Recipient has engaged in the conduct specified under
subsection (a).
Section 7.    Income Taxes. The Award Recipient acknowledges that any income for
federal, state or local income tax purposes that the Award Recipient is required
to recognize on account of the payment of Incentive Compensation to the Award
Recipient shall be subject to withholding of tax by the Company. In accordance
with administrative procedures established by the Company, the Award Recipient
may elect to satisfy his or her minimum statutory withholding tax obligations,
if any, on account of the settlement of this Award in one or a combination of
the following methods: in cash or separate check made payable to the Company or
by authorizing the Company to withhold from the payment to be made to the Award
Recipient hereunder a sufficient amount equal to the applicable minimum
statutory withholding tax obligation. In the event the Award Recipient does not
make such payment when requested, the Company may refuse to make any payments
required under this Agreement or any other incentive plan agreement

3    

--------------------------------------------------------------------------------



entered into by the Award Recipient and the Company until such payment has been
made or arrangements for such payment satisfactory to the Company have been
made.
Section 8.    Rights to Continued Employment. Neither the Plan nor this
Agreement shall be deemed to give the Award Recipient any right to continue to
be employed by, or provide services to, the Company, nor shall the Plan or the
Agreement be deemed to limit in any way the Company’s right to terminate the
employment or services of the Award Recipient at any time.
Section 9.    Further Assistance. The Award Recipient will provide assistance
reasonably requested by the Company in connection with actions taken by the
Award Recipient while employed by the Company, including, but not limited to,
assistance in connection with any lawsuits or other claims against the Company
arising from events during the period in which the Award Recipient was employed
by the Company.
Section 10.    Confidentiality. The Award Recipient acknowledges that the
business of the Company is highly competitive and that the Company’s strategies,
methods, books, records, and documents, technical information concerning their
products, equipment, services, and processes, procurement procedures and pricing
techniques, the names of and other information (such as credit and financial
data) concerning former, present or prospective customers and business
affiliates, all comprise confidential business information and trade secrets
which are valuable, special, and unique assets which the Company uses in its
business to obtain a competitive advantage over competitors. The Award Recipient
further acknowledges that protection of such confidential business information
and trade secrets against unauthorized disclosure and use is of critical
importance to the Company in maintaining its competitive position. The Award
Recipient acknowledges that by reason of the Award Recipient’s duties to and
association with the Company, the Award Recipient has had and will have access
to and has and will become informed of confidential business information which
is a competitive asset of the Company. The Award Recipient hereby agrees that
the Award Recipient will not, at any time during or after employment, make any
unauthorized disclosure of any confidential business information or trade
secrets of the Company, or make any use thereof, except in the carrying out of
employment responsibilities. The Award Recipient shall take all necessary and
appropriate steps to safeguard confidential business information and protect it
against disclosure, misappropriation, misuse, loss and theft. Confidential
business information shall not include information in the public domain (but
only if the same becomes part of the public domain through a means other than a
disclosure prohibited hereunder). The above notwithstanding, a disclosure shall
not be unauthorized if (i) it is required by law or by a court of competent
jurisdiction or (ii) it is in connection with any judicial, arbitration, dispute
resolution or other legal proceeding in which the Award Recipient’s legal rights
and obligations as an employee or under this Agreement are at issue; provided,
however, that the Award Recipient shall, to the extent practicable and lawful in
any such events, give prior notice to the Company of the Award Recipient’s
intent to disclose any such confidential business information in such context so
as to allow the Company an opportunity (which the Award Recipient will not
oppose) to obtain such protective orders or similar relief with respect thereto
as may be deemed appropriate. Any information not specifically related to the
Company would not be considered confidential to the Company. In addition to any
other remedy available at law or in equity, in the event of any breach by the
Award Recipient of the provisions of this Section 10 which is not waived in
writing by the Company, all vesting of the Incentive Compensation shall cease
effective upon the occurrence of the actions or inactions by the Award Recipient
constituting a breach by the Award Recipient of the provisions of this Section
10.
Section 11.    Binding Effect; No Third Party Beneficiaries. This Agreement
shall be binding upon and inure to the benefit of the Company and the Award
Recipient and their respective heirs, representatives, successors and permitted
assigns. This Agreement shall not confer any rights or remedies upon any person
other than the Company and the Award Recipient and their respective heirs,
representatives, successors and permitted assigns. The parties agree that this
Agreement shall survive the payment of the Incentive Compensation.
Section 12.    Agreement to Abide by Plan; Conflict between Plan and Agreement.
The Plan is hereby incorporated by reference into this Agreement and is made a
part hereof as though fully set forth in this Agreement. The Award Recipient, by
execution of this Agreement, (i) represents that he or she is familiar with the
terms and provisions of the Plan, and (ii) agrees to abide by all of the terms
and conditions of this Agreement and the Plan. The Award Recipient accepts as
binding, conclusive and final all decisions or interpretations of the Committee
or the Designated Administrator of the Plan upon any question arising under the
Plan and this Agreement (including, without

4    

--------------------------------------------------------------------------------



limitation, the date of the Award Recipient’s Separation from Service). In the
event of any conflict between the Plan and this Agreement, the Plan shall
control and this Agreement shall be deemed to be modified accordingly, except to
the extent that the Plan gives the Committee or the Designated Administrator the
express authority to vary the terms of the Plan by means of this Agreement, in
which case, this Agreement shall govern.
Section 13.    Entire Agreement. Except as otherwise provided herein, in any
Company plan applicable to the Award Recipient, or in any other agreement
between the Award Recipient and the Company, this Agreement and the Plan, each
of which the Award Recipient has reviewed and accepted in connection with the
grant of the Incentive Compensation reflected by this Agreement, constitutes the
entire agreement between the parties and supersedes any prior understandings,
agreements, or representations by or between the parties, written or oral, to
the extent they related in any way to the subject matter of this Agreement.
Notwithstanding the foregoing, it is expressly agreed by the parties that the
Incentive Compensation shall be treated as if it is a performance-based equity
award for purposes of Section 3.10 of the Third Amended and Restated Employment
Agreement, dated July 31, 2009, between the Company and the Award Recipient.
Section 14.    Choice of Law. To the extent not superseded by federal law, the
laws of the state of Delaware (without regard to the conflicts laws of Delaware)
shall control in all matters relating to this Agreement and any action relating
to this Agreement must be brought in State and Federal Courts located in the
Commonwealth of Virginia.
Section 15.    Notice. All notices, requests, demands, claims, and other
communications under this Agreement shall be in writing. Any notice, request,
demand, claim, or other communication under this Agreement shall be deemed duly
given if (and then two business days after) it is sent by registered or
certified mail, return receipt requested, postage prepaid, and addressed to the
intended recipient and, if to Alpha, at its address provided in Section 18, and,
if to the Award Recipient, the Award Recipient’s most recent address set forth
in the Company’s records. Either party to this Agreement may send any notice,
request, demand, claim, or other communication under this Agreement to the
intended recipient at such address using any other means (including personal
delivery, expedited courier, messenger service, telecopy, ordinary mail, or
electronic mail), but no such notice, request, demand, claim, or other
communication shall be deemed to have been duly given unless and until it
actually is received by the intended recipient. Either party to this Agreement
may change the address to which notices, requests, demands, claims, and other
communications hereunder are to be delivered by giving the other party notice in
the manner set forth in this section.
Section 16.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
Section 17.    Amendments. This Agreement may be amended or modified at any time
by an instrument in writing signed by the parties hereto, or as otherwise
provided under the Plan. Notwithstanding, Alpha may, in its sole discretion and
subject to the terms of the Plan, modify or amend the terms of this Agreement,
impose conditions on the timing and effectiveness of the payment of the
Incentive Compensation, or take any other action it deems necessary or
advisable, to cause this Award to be excepted from Section 409A of the Code (or
to comply therewith to the extent Alpha determines it is not excepted).
Section 18.    Acknowledgements.
(a)    By accepting this Award of Incentive Compensation, the Award Recipient
acknowledges receipt of a copy of the Plan, and the prospectus relating to this
Award of Incentive Compensation, and agrees to be bound by the terms and
conditions set forth in this Agreement and the Plan, as in effect and/or amended
from time to time.
(b)    The Plan and related documents, which may include but do not necessarily
include the Plan prospectus, this Agreement and financial reports of the
Company, may be delivered to you electronically. Such means of delivery may
include but do not necessarily include the delivery of a link to a Company
intranet site or the internet site of a third party involved in administering
the Plan, the delivery of the documents via e-mail or CD-ROM or such other
delivery determined at the Designated Administrator’s discretion. Both Internet
Email and the World Wide Web are required in order to access documents
electronically.

5    

--------------------------------------------------------------------------------



(c)    This Award is intended to be excepted from coverage under, or compliant
with, Section 409A of the Code and the regulations promulgated thereunder and
shall be interpreted and construed accordingly. Notwithstanding, the Award
Recipient recognizes and acknowledges that Section 409A of the Code may impose
upon the Award Recipient certain taxes or interest charges for which the Award
Recipient is and shall remain solely responsible.
(d)    The Award Recipient acknowledges that, by receipt of this Award, the
Award Recipient has read this Section 18 and consents to the electronic delivery
of the Plan and related documents, as described in this Section 18. The Award
Recipient acknowledges that the Award Recipient may receive from the Company a
paper copy of any documents delivered electronically at no cost if the Award
Recipient contacts the Director-Compensation Systems of the Company by telephone
at (276) 619-4410 or by mail to One Alpha Place, P.O. Box 16429, Bristol, VA
24209. The Award Recipient further acknowledges that the Award Recipient will be
provided with a paper copy of any documents delivered electronically if
electronic delivery fails.
[Remainder of this Page Intentionally Left Blank]

6    

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of _______
__, 201_.


ALPHA NATURAL RESOURCES, INC.


By:
Name:
Title:




Address:
Alpha Natural Resources, Inc.
One Alpha Place
P.O. Box 16429
Bristol, VA 24209
Attn: Burke T. Vander Lind






AWARD RECIPIENT


    



7    

--------------------------------------------------------------------------------





EXHIBIT A


Name of Award Recipient:
Grant Date:
Performance Period:
Amount of the Award:
Performance Measure:

8    